Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on March 16, 2022.
Claims 1-20 have been examined. 

Response to Arguments
2. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 5, 13, and 19 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “further comprising: translating, by the one or more processors, the map suggestion into a script in an expression language; and displaying, by the one or more processors, the script in association with the map suggestion,” which are not found in the prior art of record.
Incorporating claims 5, 13, and 19 into claims 1, 9, and 17, respectively, would put the case in condition for allowance.

Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,896,036. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are just broader versions of patented claims. For example:

US Patent 10,896,036
Present Application
    1. A method, comprising: displaying, by an integration flow design tool, an integration flow comprising a source asset and a target asset, wherein the source asset sends one or more source fields to the target asset as one or more target fields when the integration flow is executed; 



determining, by the integration flow design tool, an auto -mapping recommendation using a neural network, wherein the auto -mapping recommendation suggests a mapping from the one or more source fields to the one or more target fields, and 

wherein the mapping links a source field in the one or more source fields and a target field in the one more target fields; and 

rendering, by the integration flow design tool, the auto -mapping recommendation in a graphical representation, wherein at least one of the displaying, determining, and rendering are performed by one or more computers.
1. A method, comprising: displaying, by one or more processors, in an integration flow design tool, an integration flow
comprising a source application and a target application, wherein the source application sends one or more source fields to the target application as one or more target fields when the integration flow is executed;


determining, by the one or more processors, a map suggestion for the integration flow using
a trained algorithm, wherein the map suggestion comprises one or more links between the one or more source fields and the one or more target fields; and


displaying, by the one or more processors, the map suggestion in a graphical representation
that indicates the one or more links.






Claim Rejections – 35 USC §103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 2, 7-10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0122852 to Charters (hereafter “Charters”) in view of US 2005/0015732 to Vedula et al. (hereafter “Vedula”).

Claim 1. 
Charters discloses a method, comprising:
displaying, by one or more processors, in an integration flow design tool, an integration flow comprising a source application and a target application (0007, 0036, 0045, 0046), 
wherein the source application sends one or more source fields to the target application as one or more target fields when the integration flow is executed (0027, 0029);
determining, by the one or more processors, a map suggestion for the integration flow using a trained algorithm, wherein the map suggestion displays a mapping from the one or more source fields to the one or more target fields (FIG.3a and related text); and
displaying, by the one or more processors, the map suggestion in a graphical representation (0030-0032, 0035, 0047).

Charters does not disclose one or more links between the one or more source fields and the one or more target fields; and displaying a graphical representation that indicates the one or more links.
However, Vedula further discloses one or more links between the one or more source fields and the one or more target fields; and displaying a graphical representation that indicates the one or more links (FIG.1, FIG.5, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vedula’s teaching into Charters‘ teaching.  One would have been motivated to do so to graphically display a mapping between source and target fields as suggested by Vedula.

Claim 2. 
Charters discloses the method of claim 1, further comprising: receiving, by the one or more processors, a command to apply the map suggestion; and populating, by the one or more processors, a target field in the one or more target fields with a source field in the one or more source fields when the integration flow is executed (FIG.3a, blocks 150-155; FIG.3b, FIG.4, and related text).

Claim 7. 
Charters discloses the method of claim 1, wherein the map suggestion further suggests a data transformation to perform on a source field in the one or more source fields (FIG.3b, FIG.4, and related text).

Claim 8. 
Charters discloses the method of claim 1, the determining further comprising: applying, by the one or more processors, a semantic dictionary to map the one or more source fields to the one or more target fields (0010, 0013, 0020).

Claims 9, 10, 15, and 16.
Claims 9, 10, 15, and 16 are system versions, which recite(s) the same limitations as those of claims 1 2, 7, and 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 9, 10, 15, and 16.

Claims 17, 18, and 20.
Claims 17, 18, and 30 are medium versions, which recite(s) the same limitations as those of claims 1 2, 7, and 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 17, 18, and 20.


Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Charters, Vedula, in view of US 2017/0213155 to Hammond et al. (hereafter “Hammond”).

Claim 3. 
Charters discloses the method of claim 1, further comprising: receiving, by the one or more processors, a user modification to the map suggestion (FIG.3a, block 140 and related text). 
Charters does not disclose training, by the one or more processors, the trained algorithm with the user modification to improve future recommendations.
However, Hammond further discloses training, by the one or more processors, the trained algorithm with the user modification to improve future recommendations (0034, 0087, 0133).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hammond’s teaching into Charters and Vedula‘s teaching.  One would have been motivated to do so to reconfigure object mappings in subsequent operations as suggested by Hammond (0032, 0055, 0076).

Claim 4. 
Charters discloses the method of claim 1, further comprising: receiving, by the one or more processors, a discard indicator to the map suggestion (FIG.3a, block 155 and related text).
Charters does not disclose training, by the one or more processors, the trained algorithm based on the discard indicator to improve future recommendations.
However, Hammond further discloses training, by the one or more processors, the trained algorithm based on the discard indicator to improve future recommendations (0034, 0087, 0133).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hammond’s teaching into Charters and Vedula‘ teaching.  One would have been motivated to do so to reconfigure object mappings in subsequent operations as suggested by Hammond (0032, 0055, 0076).

Claims 11 and 12.
Claims 11 and 12 are system versions, which recite(s) the same limitations as those of claims 3 and 4, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 11 and 12.


Conclusion
9. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
NPL to MuleSoft discloses Design Center which display links between source and target fields.


10. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192